


BINDING LETTER OF INTENT




This Binding Letter of Intent dated on February 25, 2009  (the “Agreement”)
outlines the general terms and conditions by which Michael Friedman/Commerce
Online Technologies, with a principal address of 801 South Olive Ave., #113,
West Palm Beach, FL 33401,  (the “Buyer”) and Seraph Security, Inc. (SRHS), (the
“Seller”) (Buyer and Seller collectively the “Parties”), intend to facilitate a
merger, acquisition, or other combinational transaction with a public company,
traded under symbol “ SRHS ” (the “Vehicle”). The closing date of this agreement
shall be on or before April 25th, 2009.  




THIS AGREEMENT IS NOT EFFECTIVE UNTIL RECEIPT OF FULLY EXECUTED DOCUMENTS ARE
DELIVERED TO EACH PARTY




WHEREAS, the Buyer wishes to obtain a controlling interest in the Vehicle from
the        

                       Seller;




NOW THEREFORE, the Seller and the Buyer hereby agree:

1.

Seller shall provide any and all corporate documentation as reasonably available
to Seller, prior to, or at closing of the proposed transaction.

2.

Buyer shall honor $371,347.00 debt from Fishgate LLC and E-Benefits direct,
Inc., making his rights non-dillutive and secured by stock. Buyer or appointed
parties thereof may at any time purchase debt notes and a pre-determined price
from note holders.

3.

In consideration for 10 million shares of common stock of the Company, Buyer
shall include all assets and intellectual property of e-commerce solutions,
proprietary software applications, all reseller agreements and client base, and
waive salary for first year for control block of equity.

4.

Buyer and Seller agree on outstanding bills to be paid, including transfer
agent, DTC, and pink sheets.com.

5.

Resignation of any and all Officers and Directors of SRHS shall occur after
payment in full of the Promissory Note or as agreed to by parties.  Appointment
of Mr. Friedman          as a Director, and   President, as well as further
appointed members of the board, shall occur con-current with resignations of
present officers of SRHS.




BUYER:

SELLER:

            

             B Michael Friedman:

             Member SRHS:

 Leonard Gotshalk




/s/ B. Michael Friedman

/s/Leonard Gotshalk

___

By: B. Michael Friedman

By: /s/Leonard Gotshalk

___




Date: February 25, 2009

Date: February 25, 2009



